Citation Nr: 1614785	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected tachycardia. 
 
2.  Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure (CHF), claimed as blood clotting resulting in a heart attack, to include as secondary to service-connected tachycardia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty during World War II from September 1943 to July 1946. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which denied service connection for hypertension and for CAD with CHF.  

In March 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  Copies of the hearing transcripts are of record. 

In October 2009 and June 2010, the Board remanded these issues to the AOJ for additional development.  Thereafter, in a December 2010 decision, the Board denied service connection for these issues.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted a Joint Motion by the parties (the Veteran and the Secretary of VA), vacating the Board's December 2010 decision and remanding the matters back to the Board for further adjudication.

In July 2012 and March 2014, the Board again remanded the claims for additional development.

In July 2015 and November 2015, the Board requested opinions from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2015).  Those opinions were obtained and associated with the Veteran's claims file in July 2015 and January 2016.  After each opinion was procured, the Veteran and his attorney were provided a copy of the IME opinions and provided a period of 60 days to respond.  In March 2016, the Veteran's attorney requested that the Board grant the matters on appeal based on the favorable findings in the January 2016 IME opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's hypertension is related to his military service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's CAD with CHF is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for CAD with CHF have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Further discussion of the duties to notify and assist is not necessary given the positive outcome of the decision below.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arteriosclerosis and cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (2015).

Service treatment records are silent for any complaints of diagnosis of hypertension or coronary artery heart disease.  In a September 1943 enlistment examination report, the Veteran's blood pressure was 140/80.  In a July 1946 separation examination report, the Veteran's reading was 140/90, and after three minutes the reading was 130/86.  The examiner also diagnosed tachycardia. 

In a February 1950 VA treatment record, the Veteran complained of nervousness, nausea and vomiting, attacks of fainting, rapid beating of the heart, and vision difficulty.  He reported that in 1949 while playing tennis, he suddenly became unconscious, and his girlfriend informed him that he rolled about and had "convulsions".  He stated he consulted a physician, and an electroencephalograph (EEG) was taken.  He was told that the findings showed a "trace of convulsions." The examiner noted that cardiovascular respiratory examination was entirely normal.  An electrocardiogram (EKG or ECG) revealed findings compatible with a convulsive disorder.  The diagnosis was emotional instability reaction. 

In a September 1992 private treatment record, the Veteran indicated he has had hypertension for 20 years.  It was noted that he had chest pain 12 years ago, but an exercise treadmill test at that time was unremarkable.  An EKG showed sinus rhythm and normal tracing. 

In an April 2004 VA examination report, the Veteran reported that soon after he left service doctors began seeing him regularly and began treatment him for high blood pressure.  He has had problems with hypertension ever since.  He stated he had no history of CAD, and that he had undergone every cardiac test possible, including multiple stress tests and EKGs, and no one had told him of any specific findings.  The examiner indicated that it was not known what relationship his nonspecific tachycardia had to the hypertension, but none could be determined. 

A May 2004 VA progress note indicated the Veteran was treated for an acute myocardial infarction, severe anxiety, and was noted to have a history of hypertension. 

In an August 2004 private personal history report, the Veteran indicated that he developed high blood pressure in the 1950s and had taken blood pressure medication most of his life. 

In an August 2005 VA examination report, the examiner noted that the Veteran's tachycardia began after going overseas and feeling stressed about losing a buddy.  It occurred when he was working in supply on a conveyor belt and felt stressed about how quickly he needed to work.  After that, he worked as a radio announcer and engineer, which were very stressful and caused his blood pressure and heart rate to elevate.  He was advised to seek less stressful employment, which he said alleviated the problem, but as work stress increased, he continued to have difficulty controlling his blood pressure.  It was noted that tachycardia was no longer an issue after he started beta blockers.  The examiner reported congestive heart failure with date of onset in May 2004 post myocardial infarction, and that it was not chronic.  After an examination, the examiner diagnosed non-specific tachycardia, currently controlled, which the examiner believed was related to anxiety, as past history had related elevated blood pressure and pulse with stressful situations.  Less stress was noted to help with both hypertension and tachycardia in the past.  The examiner noted the Veteran also had documented CAD and hypertension not related to the non-specific tachycardia, noting that tachycardia was not an etiology of those problems. 

In a September 2005 letter, a private physician, S. B., M.D., stated that the Veteran was a patient in the 1950s and 1960s, and was treated at that time for hypertension, tachyarrhythmia, angina, and borderline hyperthyroidism.  The physician opined that the tachycardia he had in the military contributed to and more than likely resulted in his eventual problems with hypertension and CAD.  The physician stated that he no longer has records from that time, but could very well and clearly remember his disabling tachyarrhythmia. 

In an April 2006 letter, a private physician, S. S., M. D., stated that the Veteran had been a patient since February 2006 and had a known history of tachycardia, myocardial infarction, and hyperthyroidism.  The physician opined that the Veteran's tachycardia started during his military career the 1940s and has contributed to hypertension and myocardial infarctions.

In an April 2006 VA examination report, the Veteran reported that his arrhythmia persisted following the service until he was placed on medication for hypertension in the 1950s, after which his tachycardia was well controlled.  The examiner noted that the Veteran was admitted for acute myocardial infarction in May 2004, and the Veteran is on multiple medications on account of his hypertension and CAD.  After an examination, the examiner noted that nonspecific tachycardia was discovered while the Veteran was in service.  He opined that the Veteran's CAD and hypertension were not caused by or a result of his service-connected tachycardia nor were they aggravated by this condition. 

During his March 2009 DRO hearing, the Veteran reported first being diagnosed with hypertension in 1952. 

In an April 2009 VA examination report, the Veteran indicated he had an irregularity and pounding of the heart while in military service.  The examiner noted that there is no evidence of cardiovascular disease until the hypertension was discovered in 1950, and that the Veteran had undergone a thyroidectomy in 1946. The Veteran stated he developed an acute myocardial infarction in May 2004.  The examiner noted that the arrhythmia had been a sinus tachycardia, opining that the Veteran's CAD and hypertension were unrelated to his service-connected sinus tachycardia.  In an April 2009 addendum, the examiner stated the claims file was reviewed and opined that CAD and hypertension were not permanently aggravated by the service-connected tachycardia. 

In a December 2009 VA medical opinion, the examiner noted that in service the Veteran had not been treated for physiological sinus tachycardia, which was also associated with nervousness.  A full review of the claims file with specific references to pertinent medical evidence was noted.  The physician opined that all the records revealed the Veteran had a sinus, or physiologic, tachycardia in the absence of any evidence on repeated evaluation of hypertension cardiovascular disease.  The opinion was based on the evaluation of the August 2009 VA examination that the Veteran's current arteriosclerotic cardiovascular disease, as had been manifested in the inferior wall dyskinesia on the cardiac catheterization, was not caused by or the result of his sinus tachycardia. 

In a September 2010 VA medical opinion, the examiner stated that although the entire claims file was not available at that time, a comprehensive review of the claims file with specific pertinent medical evidence referenced, including those specifically averred to in the June 2010 remand, were noted and considered in the December and July 2009 VA examinations and opinions.  The examiner reported that rating examinations in 2005 and 2009, all VA progress notes from 2004 to 2009, and the December 2009 VA opinion were available and reviewed.  The examiner referred to the April 2006 letter from S. S., M. D., but noted that no reason was given for the association between tachycardia and hypertension, and in view of the Veteran's hypertension without hypertensive vascular disease, the conclusion was left open for discussion.  The examiner reported that upon previous review of the EKG report upon separation from service, the results were distinctly not supraventricular but a sinus tachycardia.  It was indicated that the Veteran had a diagnosis of sinus tachycardia, which was a physiologic and not a pathologic cardiac arrhythmia.  It was further noted that while under acute circumstances, such as an acute myocardial infarction, tachycardia can contribute to cardiac workload, chronically, the examiner did not know of any long term effects of the condition.  Tachycardia was noted to be controlled with beta blockers since the 1950s and, for that reason, found not to contribute at all to the heart workload.  The examiner reported no pathophysiologic mechanism or reports in the medical literature of sinus tachycardia worsening a diagnosis of hypertension.  Thus, the examiner opined that there was no aggravation of either CAD or hypertension by sinus tachycardia. 

The examiner further opined that a blood pressure reading of 140/90 in 1946 at separation was less likely than not a manifestation of chronic hypertension and/or CAD in service or within the first post-service year.  It was noted that there was no evidence of diagnosis or treatment of hypertension in service, and that an isolated blood pressure reading could not make the diagnosis of hypertension.  The Veteran was shown to be diagnosed four years after discharge. 

The examiner also noted that in April 2000, the Veteran underwent stress testing and an echo, which showed no evidence of CAD with diagnosis of essential hypertension without atherosclerotic heart disease.  Therefore, the examiner found that CAD was not diagnosed and did not manifest until 2004, at the time of the Veteran's myocardial infarction.  The examiner opined there was no conclusive evidence of a causal relationship between CAD or hypertension and service.

In July 2012, the Veteran's attorney submitted medical treatise evidence, specifically a 1997 medical journal article, regarding the relationship of tachycardia and high blood pressure and metabolic abnormalities.

In a November 2012 VA medical opinion, the examiner, a nurse practitioner, noted an extensive review of the record and listed a diagnosis of acute, subacute, or old myocardial infarction with an etiology combination of past tobacco use, age, and hypertension.  The examiner also diagnosed remote history of tachycardia, with medical induced bradycardia, CHF, and hypertension.  The examiner opined that the claimed conditions were less likely than not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected tachycardia.  It was noted that there was no documented evidence of a chronic sustained tachycardia in medical progress notes from 1950 to 1992.  The examiner also opined that the claimed conditions were less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then highlighted that the Veteran claimed onset of hypertension in approximately 1952 years following service and his myocardial infarction did not occur until 2004.  It was indicated that there was no evidence supporting a link between one normal blood pressure reading and one slightly abnormal blood pressure reading during exercise suggesting that hypertension and CAD occurred in service or within a year of service. 

In a December 2013 VA medical opinion, the examiner, a VA cardiologist, noted his review of the record.  First, the examiner opined that it was not likely that the current hypertension and CAD were proximately due to or the result of service-connected tachycardia, which was noted upon separation from service in 1946.  It was noted that based on available data and objective evidence, the Veteran did not meet criteria for tachycardia while in military service, as defined by medical literature.  The examiner also found that there was no available objective medical evidence of persistent tachycardia after the Veteran left service.  The examiner further opined that it was not likely that the current hypertension and CAD had been aggravated beyond its natural course due to the service-connected tachycardia, as the Veteran was diagnosed with hypertension and tachyarrhythmia several years after leaving military service.  

In addition, the examiner opined that was less likely as not that the blood pressure reading of 140/90 in 1946 represented a manifestation of chronic hypertension or CAD in service or within the first post-service year.  The examiner again highlighted that the first available documentation of hypertension was several years after service as well as noted that multiple evaluations from 1992 to 2001 showed no evidence of CAD/ischemic heart disease by diagnostic methods.  The examiner further opined that the Veteran's current hypertension and CAD were less likely than not causally related to active service.  In the cited rationale, the examiner noted that the Veteran did not have objective medical evidence of hypertension or CAD nor objective evidence of disease that can cause hypertension or CAD during military service.  The examiner again highlighted that the first available documentation of hypertension was several years after service.  

The examiner commented that he could not reconcile his opinion with private medical opinions dated in 2005 from S. B., M. D. and in 2006 from S. S., M. D.  It was indicated that the bases of his opinions had already been explained above and included the lack of available objective evidence that the Veteran had tachycardia or sustained tachycardia while in service.  The examiner also referenced medical treatise evidence associated with the record regarding the relationship of tachycardia and high blood pressure and metabolic abnormalities.  However, he noted that the Veteran's normal heart rate from objective exams from 1992 to 2004 with persistence of hypertension and continued need for multiple hypertension medications during this period did not support the contention that tachycardia contributed to or caused his hypertension.

In an October 2014 VA examination report, the examiner listed a diagnosis of arteriosclerotic (arterial) heart disease.  After reviewing the claims file and examining the Veteran, the examiner opined that the claimed conditions were less likely than not (less than 50% probability) caused by or aggravated by the Veteran's service-connected tachycardia.  In the cited rationale, the examiner indicated, as previously stated in other VA examination reports, that there was no medical relationship/nexus of tachycardia causing or aggravating hypertension or CAD.  It was further noted that there was no medical evidence found to justify the diagnosis of sustained tachycardia.  

The examiner also opined that it was less likely than not (less than 50% probability) that the blood pressure reading of 140/90 in July 1946 represented a manifestation of chronic hypertension and/or CAD in service or within the first post-service year.  In the cited rationale, the examiner indicated that the reported blood pressures in July 1946 did not qualify as a diagnosis of hypertension, as they were normal.  The examiner highlighted that there was no relationship to the Veteran later developing CAD or hypertension, if it actually existed.  Furthermore, the examiner commented that a definite diagnosis of hypertension based on accepted medical criteria could not be found in the record.  The Veteran was noted to be under medication for blood pressure with low blood pressure readings, such as 125/65 in October 2014.  The examiner found that the current hypertension and
CAD were not causally related to active service, opining that the claimed conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner again noted that there was no definite evidence that the Veteran had hypertension currently.  Even assuming he did, the examiner indicated that there was no evidence of any causal relationship to anything in the active service based on review of the Veteran's service treatment records, including his separation examination report, which showed blood pressure readings that did not qualify as hypertension.

In a July 2015 IME report, a physician opined that it was not likely that the Veteran's current hypertension or CAD was proximately due to or aggravated by the "tachycardia" documented upon separation from service.  The physician further opined that it was not likely that the blood pressure reading at service separation was a manifestation of chronic hypertension, noting that no repeat blood pressure readings within the first post-service year confirmed those readings.  Finally, the physician opined that it was not likely that the current hypertension or CAD was causally related to active service, as the time course did not correspond to any causative etiology documented in active service. 

In a January 2016 IME report, a physician with a specialty in cardiovascular medicine detailed his extensive review of the record as well as reconciled his findings with private medical opinions of record from September 2005 and April 2006 as well as medical treatise evidence submitted by the Veteran's attorney.  The physician opined that the blood pressure readings of 140/90 mmHg in the July 1946 separation examination represented a manifestation of chronic hypertension.  In the cited rationale, the physician discussed blood pressure readings taken at service separation and classified the Veteran as "pre-hypertensive", noting the increased risk of developing overt hypertension in pre-hypertensive patients.  The physician concluded that it was likely that the Veteran's pre-hypertensive blood pressure measurements represented a manifestation of chronic hypertension.  

The physician further opined that it was at least likely as not that the Veteran's current hypertension and CAD (or any CAD with CHF and hypertension diagnosed since October 2005) were otherwise causally related to active service.  In the cited rationale, the examiner commented that the development of cardiovascular disease was a complex interaction of multiple risk factors.  It was noted that for pre-hypertensive individuals, the relative risk of cardiovascular events were increased more than two-fold compared to normotensive individuals.  Further supporting the impact of chronic uncontrolled hypertension was the data from the Veteran's echocardiograms demonstrating increased left ventricular wall thickness or hypertrophy that was described as concentric in nature and consistent with changes seen in long-standing uncontrolled hypertension.  The physician highlighted that the Veteran had evidence of at least pre-hypertension, if not overt hypertension while in service. 

In view of the totality of the evidence, including the current findings of hypertension and CAD with CHF, the competent and credible statements of the Veteran, the findings deemed inadequate in the numerous VA examination reports and medical opinions dated in April 2004, August 2005, April 2006, April 2009, July 2009, December 2009, September 2010, November 2012, December 2013, and October 2014, the inadequate and conclusory findings in the July 2015 IME report, and the positive and well-supported medical opinion given in the January 2016 IME report, the Board finds that the Veteran's current hypertension and CAD with CHF cannot be reasonably disassociated from his military service.  Based on the foregoing, the Board has determined that the evidence is at least in relative equipoise as to whether the Veteran's current hypertension and CAD with CHF were causally related to his military service.  Accordingly, resolving all remaining doubt in the Veteran's favor, service connection for hypertension and for CAD with CHF is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is granted. 
 
Entitlement to service connection for CAD with CHF is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


